Citation Nr: 1636689	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.

4. Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from July 2011 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

At the September 2014 hearing, the representative stated that the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for meningitis was on appeal.  Accordingly, testimony was taken on that issue.  While an October 2013 rating decision denied such a claim, no notice of disagreement or substantive appeal has been filed in connection with that issue.  Hence, that issue is not presently before the Board.  See 38 C.F.R. §§  20.101, 20.200 (2015).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a lumbar spine disability and an acquired psychiatric disability, to include anxiety, depression, and PTSD, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1999 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of injury to the lumbar spine.

2. Evidence added to the record since the July 1999 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.

3. In an April 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

4. Evidence added to the record since the April 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following a rating decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As to a lumbar spine disorder, in July 1999, the Board denied a claim of entitlement to service connection for residuals of injury to the lumbar spine.  The Chairman of the Board did not order reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7104, 7252 (West 2014); 38 C.F.R. § 20.1100 (2015).  Thus, the July 1999 Board decision is final.

Evidence received since the July 1999 denial includes a March 2000 X-ray showing degenerative changes of the lumbar spine at L5-S1.  At the time of prior denial, the record showed diagnoses of spondylolysis, essentially a stress fracture of the vertebra, and spondylolisthesis, a displacement of the vertebra.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003); Spondylolysis and Spondylolisthesis, American Academy of Orthopaedic Surgeons, http://orthoinfo.aaos.org/topic.cfm?topic=a00053 (last visited August 2, 2016).  

Significantly, service connection may be established for chronic diseases, including arthritis, where there is a showing of a continuity of symptomatology since service.  See 38 C.F.R. §§ 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent the March 2000 X-ray suggests evidence of arthritic changes and considering that the Veteran in this case contends that he has experienced lower back pain since service, the Board finds that this new evidence could reasonably substantiate the claim were the claim to be reopened.  Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 C.F.R. § 3.156(a).

As to an acquired psychiatric disorder, in an April 1997 rating decision, RO denied the Veteran's claim of entitlement to "service connection for depression."  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Significantly, the scope of a claim is not limited by a Veteran's lay description of the disorder, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, since at the time of the April 1997 rating decision there were current diagnoses of both anxiety disorder and depression, the scope of the April 1997 rating decision included both anxiety and depression.  Hence, the Veteran's current claim - that he warrants entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety and depression - involves an attempt to reopen the April 1997 rating decision.

Evidence received since the April 1997 denial incudes VA treatment records in Virtual VA dated from June through August 2013 showing diagnoses of PTSD with depression.  At the time of the prior denial, while there were prior diagnoses of anxiety and depression, there was no evidence of a current diagnosis of PTSD or of any suggestion that any mental health issue may have been the result of a traumatic experience.  Considering that PTSD often gives rise to other acquired psychiatric disorders, and that further development of the appeal is needed, as described below, the Board finds that this new evidence could reasonably substantiate the claim were the claim to be reopened.  Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression, is reopened.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83.

As to the lumbar spine, an August 1970 service treatment record reveals a notation of "mysterious" pain around the coccyx and, as described above, the Veteran has current diagnoses of degenerative changes, spondylolysis and spondylolisthesis in the lumbar spine.  He contends that he has experienced lumbar pain since service.  The Board therefore finds that a VA examination an opinion is warranted.

As to an acquired psychiatric disorder, having reopened the claim involving anxiety and depression, and considering the Veteran's current diagnosis of PTSD noted above, the Board has recharacterized the service connection claim more broadly, as indicated on the title page.  Clemons, 23 Vet. App. at 4-5.

In this regard, at the September 2014 hearing, the Veteran alleged that while training on a tank at the Yakima Firing Center in Yakima, Washington, a shell was discharged but failed to leave the chamber and exploded inside the tank.  Personnel records show that in July 1970, the Veteran transferred from Missouri to Fort Lewis, Washington where he stayed until separation in October 1971.  The DD-214 indicates that his last duty assignment was with the First Squadron, Third Armored Cavalry, at Fort Lewis Washington, Sixth Army.  To the extent there may be outstanding records which could corroborate the Veteran's claim that his acquired psychiatric disorders are related to this incident, additional development should be undertaken.  Following this development, a VA examination and opinion should be obtained in order to address the etiology of any acquired psychiatric disorder.

In addition, there appear to be outstanding treatment records dated after October 2010 from the Veterans Health Care System of the Ozarks, in Fayetteville, Arkansas.  To ensure a complete record is before the Board, any outstanding records dated after October 2010 should be obtained.

Finally, as the issue of entitlement to a TDIU is intertwined with the service connection claims, adjudication of that issue is deferred pending further development below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to clarify identifying information regarding the incident where a tank shell exploded in close proximity to the Veteran during a training exercise at Yakima Firing Center in Yakima, Washington, sometime between July 1970 and October 1971.  Thereafter, undertake all appropriate development to obtain any pertinent records that could help corroborate the Veteran's claim.
 
2. Obtain any outstanding treatment records associated with the Veterans Health Care System of the Ozarks, in Fayetteville, Arkansas from October 2010 to the present.

3. Thereafter, schedule the Veteran for VA examinations to address to the etiology of any current lumbar spine disorder and any current acquired psychiatric disorder.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify all current lumbar spine disorders.  Then, as to any such disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service, to include whether it is related to the August 1970 notation regarding coccyx pain.

The examiner should also identify all current acquired psychiatric disorders.  Then, as to any such disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


